Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 8, 2020

                                    No. 04-19-00363-CV

                                  Joseph Andrew BURT II,
                                         Appellant

                                              v.

                                      DENNY'S INC.,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2017CV02727-A
                         Honorable Karen Crouch, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

       Appellant’s motion for an extension of time to file a motion for rehearing is GRANTED.
Appellant’s motion for rehearing is due on or before April 30, 2020.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court